ORDER

PER CURIAM.
Bonnie Lou Miller, d/b/a American Sweetheart Florist (Appellant) appeals from the trial court’s judgment entered in favor of Southwestern Bell Yellow Pages, Inc. (Respondent) on Respondent’s two-count petition to reduce settlement to judgment and for suit on account. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).